Citation Nr: 0714704	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-37 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type 2.

2.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus, type 2 to include the issue of entitlement 
to a temporary total rating under 38 C.F.R. § 4.30 for 
treatment of a service-connected disability requiring 
convalescence.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in July 
2003 and September 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.

In May 2006, the Board received additional evidence pertinent 
to the veteran's claim for service connection for a cardiac 
disability submitted by the veteran without a waiver of RO 
consideration.  However, because the claim is granted in 
full, no prejudice to the veteran results from the Board's 
consideration of this evidence.

The issue of entitlement to a temporary total rating under 38 
C.F.R. § 4.30 for treatment of a service-connected disability 
requiring convalescence addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction is not related to 
service or to service-connected disability.

2.  The veteran's service-connected disability contributed to 
his CAD.

3.  The veteran's PTSD has been manifested by occupational 
and social impairment with no more than occasional decrease 
in work efficiency and periods of intermittent inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self care, and normal 
conversation) due to such symptoms as depressed mood, 
anxiety, irritability, and chronic sleep impairment; he does 
not have impaired judgment or abstract thinking, he has no 
more than mild memory impairment, and he does not have 
circumlocutory or stereotype speech, panic attacks more than 
once a week or difficulty in understanding complex commands. 


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
service and is not causally related to service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310 (2006).

2.  CAD is aggravated by service-connected disability. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2006).

3.  The criteria for an initial evaluation in excess of 30 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of service connection 
for CAD, any perceived lack of notice or development under 
the VCAA should not be considered prejudicial.  

With respect to the veteran's claims for service connection 
for erectile dysfunction and increased evaluation in excess 
of 30 percent for PTSD, prior to initial adjudication of the 
veteran's claims, VA has met all statutory and regulatory 
notice and duty to assist provisions.  Letters dated in May 
2004 and July 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The letters 
told him to provide any relevant evidence in his possession.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
erectile dysfunction, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In addition, since 
the RO assigned the 30 percent disability rating at issue 
here for the veteran's PTSD, and the Board has concluded that 
the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  Id.  
However, in a March 2006 letter, the veteran was informed of 
how VA determines disability ratings and effective dates.
 
The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in April and May 2003 and in August and 
September 2004.  38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
PTSD since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The September 2004 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The veteran contends that he suffers from erectile 
dysfunction and CAD as a result of his service-connected 
diabetes mellitus.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a non-service-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made. This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran.

a.	Erectile dysfunction

The first question that must be addressed, therefore, is 
whether incurrence of erectile dysfunction is factually shown 
during service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of erectile dysfunction during service.  On the clinical 
examination for separation from service, all of the veteran's 
systems were evaluated as normal except for some scars.  
Thus, there is no medical evidence that shows that the 
veteran suffered from erectile dysfunction during service. 
  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
evidence of erectile dysfunction in the record is in 1996.  
In light of the lack of any relevant history reported between 
1967 and 1996, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the appellant clearly has erectile dysfunction.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between erectile 
dysfunction and military service or between erectile 
dysfunction and a service-connected disability.  

No medical professional has ever related this condition to 
the veteran's military service.  In addition, a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  In this case, the medical evidence does not 
show treatment or diagnosis of erectile dysfunction until 
almost thirty years after service.  

However, the veteran's erectile dysfunction has been related 
by competent medical evidence to his service connected 
diabetes mellitus.  A VA treatment record authored by Dr. 
E.R. dated in June 1998 diagnosed the veteran with impotence 
secondary to diabetes mellitus, type 2.  In addition, the VA 
problem list in October 2004 documents male erectile disorder 
due to a general medical condition, probable secondary to 
diabetes mellitus.  

The veteran was afforded a VA examination in April 2003.  The 
VA examiner noted that at the age of 46, there were diagnoses 
of hypertension and diabetes mellitus.  The veteran was 
treated with antihypertensive medication.  The veteran also 
was noted to have a diagnosis of impotency of organic origin 
and a history of testosterone injections administered for 
impotency.  The examiner stated that there is erectile 
dysfunction.  The examiner diagnosed diabetes mellitus type 2 
with complications of erectile dysfunction.

In May 2003, an addendum to the April 2003 VA examination 
report was provided to clarify the diagnosis of diabetes 
mellitus type 2 with the complication of erectile 
dysfunction.  The May 2003 author noted dual diagnoses in 
1994 of hypertension and diabetes mellitus.  She also stated 
that undoubtedly the veteran was started on antihypertensive 
medication to protect his kidney function.  The examiner 
noted that hypertension as well as the medication used to 
treat it, lisinopril, is known to cause impotence.  It was 
also noted that the veteran suffers as well from 
hyperlipidemia, another known etiology of impotence.  The 
examiner opined that because the veteran had no evidence of 
diabetic nephropathy, peripheral neuropathy, or diabetic 
retinopathy, it was obvious that he did not yet suffer any 
microvascular effects of diabetes and it was, therefore, not 
as likely that the impotence is a complication of the 
veteran's diabetes.

The Board notes that there is a difference of opinion in the 
record of whether the veteran's erectile dysfunction is 
related to his service-connected diabetes mellitus.  It is 
the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others. Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.  

Here, there are legitimate reasons for accepting the May 2004 
addendum author's unfavorable medical opinion over the 
favorable treating physician's opinion.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board realizes that the June 1998 outpatient primary care 
progress note does not serve the same purpose as a VA 
examination report.  Thus, while the treating physician 
related impotence to diabetes mellitus in his assessment in 
1998, he gives no rationale for his opinion.  In comparison, 
the May 2004 opinion was rendered only after an objective 
examination was conducted combined with a review of the 
claims file and the veteran's pertinent medical history.  
   
Thus, the Board finds that the May 2004 reasoned medical 
opinion is accordingly more probative than the assessment 
found in the veteran's treating physician's outpatient 
primary care progress note.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
erectile dysfunction, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.

b.	CAD

As noted above, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  

In this case, the appellant clearly has CAD.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between CAD and a service-connected 
disability.  

The veteran was afforded a VA examination in August 2004.  
The examiner noted a history of carotid endarterectomy on 
March 22, 2004 for right carotid stenosis, quadruple coronary 
artery bypass graft on April 16, 2004, and a pacemaker on 
April 20, 2004.  After physical examination of the veteran, 
he was diagnosed with CAD.  The examiner opined that it was 
not at least as likely as not that the veteran's heart 
condition was a result of his diabetes mellitus based upon 
the significant risk factors of long history of obesity, 
hypercholesterolemia, use of tobacco products, and sedentary 
life style.

In May 2006, the Board received a letter from Dr. D.K.B. 
which noted that the veteran was his patient and that his 
problems included diabetes, hypertension, hypercholesteremia, 
and heart disease.  Dr. D.K.B. stated that it was well known 
that diabetes was a major contributor to heart disease and 
opined that he felt that there was no question that the 
veteran's diabetes contributed to his arteriosclerotic heart 
disease (ASHD).  Dr. D.K.B. also stated that the veteran 
displayed hypertension, diabetes, hypercholesteremia, and 
central obesity, or the so-called Syndrome-X, which is 
associated with an even higher risk of developing 
cardiovascular problems such as heart attack or stroke.

As with the previous claim for service connection, there is a 
difference of opinion in the record of whether the veteran's 
CAD is related to his service-connected diabetes mellitus.  
However, in this case, a more detailed discussion of the 
specific opinions, credentials of the diagnosticians, and 
circumstances of opinions in this case would not clarify the 
matter.  It would merely highlight that there is not a clear, 
rational basis for the Board to prefer one opinion to 
another.

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's CAD is related to his service-connected diabetes 
mellitus, is in a state of equipoise.  Accordingly, the 
veteran's claim for secondary service connection for CAD is 
granted.      

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  Id.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

The findings of record indicate that the veteran's major PTSD 
symptoms match some of the rating criteria for a 30 percent 
rating (depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, mild memory loss.)  In 
addition, the veteran has matched some of the rating criteria 
for a 50 percent rating (disturbances of motivation and mood; 
difficulty in establishing and maintaining effective social 
relationships).  Id.  

VA treatment records from May 2004 to October 2004 indicate 
that the veteran exhibited symptoms of depression, anxiety, 
restricted blunted affect, mild impairment of memory, mild 
impairment in concentration, sleep impairment, nightmares, 
flashbacks, intrusive thoughts, irritability, and hyper 
vigilance.  The veteran reported having only one casual 
friend.  GAF scores of 50 were consistently assigned.  

The veteran was afforded VA examinations in April 2003 and 
September 2004.  At the April 2003 VA examination, the 
veteran reported a compulsion to work.  He reported that he 
had been married three times, the last marriage since 1989.  
He described his current relationship as satisfactory 
although he admitted that his need to continuously work 
adversely affected his marriage at times.  The veteran 
reported that he has a son, daughter, and two stepchildren 
with whom he maintained satisfactory relationships.  The 
veteran reported that his son was his confidante and that he 
found it difficult to bond with others because of his 
difficulty with trust.  

Mental status examination demonstrated that the veteran was 
alert, attentive, and oriented.  He was adequately groomed 
and appropriately dressed.  Although the veteran appeared 
somewhat guarded, he made efforts to respond to questions but 
had difficulty recalling details of Vietnam experience.  His 
speech was of normal rate and rhythm and goal directed.  His 
mood was fair, and his affect was appropriate, broad, and 
depressed when discussing his biological daughter who died at 
age 13 and Vietnam.  There were no suicidal or homicidal 
ideations or plans; concentration and memory appeared mildly 
impaired.  Thoughts were organized and coherent.  There were 
no psychomotor agitation, psychomotor retardation, 
obsessions, or tics.  There were no delusions or 
hallucinations.  Insight appeared fair to good, and judgment 
appeared good.  The veteran was diagnosed with PTSD, chronic, 
and a GAF of 50 was assigned.

At the September 2004 VA examination, the veteran reported 
threat of job loss, stressful work schedule, discord with 
coworkers, inability to relax, serious illness, sexual 
problems, trouble sleeping, nightmares, and overeating.  The 
veteran reported having a good marriage and good 
relationships with his children.  The veteran reported his 
occupation as police chief.  Major problems reported included 
daily nervousness and insomnia.  He reported leisure time 
activities including family interactions, watching 
television, eating out and doing chores.  He reported having 
no close friends and only one casual friend.  His 
relationship with his family was reported as good, with 
relatives as fair, with coworkers as fair, and with most 
people as poor.  The veteran reported a fair ability to cope 
with problems.  

The veteran was oriented in all spheres.  Attention and 
concentration were mildly impaired.  Memory function 
difficulties included recent memory and remote memory 
deficits.  Abstracting ability was normal.  Insight was noted 
to be poor, and judgment was considered good.  The veteran's 
level of responsiveness was alert, and his level of distress 
appeared to be mild.  His speech was not spontaneous, but the 
quality was noted to be normal and impairment was not 
apparent.  The veteran's mood was described as depressed, and 
his affect appeared to be restricted.  The veteran's general 
behavior tone was cooperative, and aggressive demeanor was 
absent.  

The veteran reported only one to two episodes of depression 
during the previous six months with loss of interest or 
pleasure, weight gain, increased appetite, insomnia, 
agitation, motor retardation, fatigue, feeling worthless, 
guilt and difficulty getting things done.  Signs of anxiety 
were observed, and the veteran reported frequent moderate 
anxiety during the previous six month with palpitations, 
sweating, shortness of breath, nausea and derealization, and 
compulsions including checking.  Obsessive thoughts were 
absent, phobias included public places and standing in line, 
and chronic worry about several things was minimal.  The 
veteran's thought process was described as logical and 
coherent.  Preoccupations, delusions, hallucinations, and 
disorganized behavior were absent.  Disorganized speech was 
reported.  

The veteran was diagnosed with PTSD, major depressive 
disorder, and panic disorder with agoraphobia.  A GAF score 
of 60 was assigned with a GAF score of 70 assigned as the 
highest level for the previous year.

In this case, the GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score of 61-70 
contemplates some mild symptoms such as depressed mood and 
mild insomnia and some difficulty in social or occupational 
functioning; and a GAF score of 51-60 contemplates moderate 
symptoms such as flat affect, circumstantial speech, 
occasional panic attacks or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
co-workers).  See DSM-IV at 44-47.

As noted above, the GAF scores assigned to the veteran from 
May 2004 to October 2004 range from a high of 60 to a low of 
50.  Such scores are not dispositive of the evaluation issue, 
and it must be considered in light of the actual symptoms of 
the veteran's disorder.  In this case, the GAF score assigned 
at the September 2004 VA examination appear to be consistent 
with the evidence.  

The GAF score of 60 assigned in September 2004 is consistent 
with symptoms reported at the VA examination of restricted 
affect, depression, anxiety, chronic sleep impairment, 
intrusive thoughts, mild impairment in concentration, and 
irritability.  The only symptoms for a 50 percent disability 
rating demonstrated at the July 2002 VA examination were 
frequent panic attacks and depression.  Taking such evidence 
into account, the Board finds that the veteran's PTSD does 
not approach the severity contemplated for the 50 percent 
rating.  As set forth above, the criteria for a 50 percent 
rating are met when the veteran experiences occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; which is clearly not demonstrated in this 
case.  

Although the Board recognizes that the veteran has no close 
friends, he has maintained a 17 year marriage in which he 
enjoys a good relationship with his wife, and he has good 
relationships with his children.  The Board also notes that 
since discharge from the military, the veteran has worked as 
a mechanic, a truck driver, and most recently a law 
enforcement officer since 1997.  In addition, the veteran 
reported that he had been in charge of the jail since January 
2000.
  
In any event, with consideration of all of the relevant 
current evidence of record, to include VA treatment records 
and the April 2003 and September 2004 VA examinations, along 
with the GAF scores noted above, the Board finds that the 
veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks warranting the current 30 percent disability rating.

Accordingly, a preponderance of the evidence is against an 
evaluation greater that the current 30 percent disability 
rating assigned for PTSD. 


ORDER

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, type 2, is denied.

Entitlement to service connection for coronary artery disease 
(CAD) as secondary to service-connected diabetes mellitus, 
type 2 is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.


REMAND

Because service connection has been granted for CAD, the 
claim for a temporary 
total rating needs to be readjudicated on the merits.  

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
claim of entitlement to a temporary total 
rating should be readjudicated.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


